NUMBER 13-16-00320-CR

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                   IN RE RENE RIVAS JR.


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

              Before Justices Rodriguez, Benavides, and Perkes
                      Memorandum Opinion Per Curiam1

        Relator Rene Rivas Jr. filed a petition for writ of mandamus in the above cause on

June 15, 2016 contending that the trial court has not acted on his motions for the

appointment of counsel and post-conviction DNA testing under Chapter 64 of the Texas

Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 64.01 (West, Westlaw




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
through 2015 R.S.). Relator was convicted in trial court case number 09-CR-856-D in the

103rd District Court. See generally In re Rivas, No. 13-14-00648-CR, 2014 WL 6085670,

at *1 (Tex. App.—Corpus Christi Nov. 13, 2014, orig. proceeding) (mem. op. per curiam,

not designated for publication) (denying mandamus relief regarding the trial court’s

alleged failure to act on relator’s post-conviction motions for DNA testing); Rivas v. State,

No. 13-11-00139-CR, 2012 WL 114198, at *1 (Tex. App.—Corpus Christi Jan. 12, 2012,

pet. ref'd, untimely filed) (mem. op., not designated for publication) (affirming relator’s

convictions for assault and sexual assault under Anders v. California, 386 U.S. 738, 744

(1967)); Ex Parte Rivas, No. AP-76,502, 2011 WL 1158566, at *1 (Tex. Crim. App. Feb.

16, 2011) (per curiam, not designated for publication) (granting permission for an out-of-

time appeal); Rivas v. State, No. 13-10-00119-CR, 2010 WL 2471754, at *1 (Tex. App.—

Corpus Christi June 17, 2010, no pet.) (dismissing appeal as untimely).

       The Court requested and received a response to the petition for writ of mandamus

from the real party in interest, the State of Texas, acting by and through the Cameron

County District Attorney. See TEX. R. APP. P. 52.2, 52.4, 52.8. The State contends that

this original proceeding has been rendered moot because on June 30, 2016, the trial court

entered an order denying relator’s pro se motion for forensic DNA testing and the

appointment of counsel.

       The Court, having examined and fully considered the petition for writ of mandamus

and the response thereto, is of the opinion that this original proceeding has been rendered

moot. See Jack v. State, 149 S.W.3d 119 n.10 (Tex. Crim. App. 2004) (“A case becomes

moot on appeal when the judgment of the appellate court can no longer have an effect

on an existing controversy or cannot affect the rights of the parties.”); Chacon v. State,



                                             2
745 S.W.2d 377 (Tex. Crim. App. 1988) (noting that "generally a cause, issue or

proposition is or becomes moot when it does not, or ceases to, rest on any existing fact

or right"). Therefore, this original proceeding is dismissed as moot.




                                                              PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
11th day of July, 2016.




                                            3